
	
		II
		Calendar No. 4
		110th CONGRESS
		1st Session
		S. 113
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe (for himself,
			 Mr. Stevens, Mr. Thune, Mr.
			 Graham, Mr. Cornyn,
			 Mr. Chambliss, Mr. Hatch, Mr.
			 Thomas, Ms. Murkowski,
			 Mr. Ensign, Mr.
			 McCain, Mr. Martinez,
			 Mr. Roberts, and
			 Mrs. Dole) introduced the following bill;
			 which was read the first time
		
		
			January 8, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To make appropriations for military construction and
		  family housing projects for the Department of Defense for fiscal year
		  2007.
	
	
		1.Funding for military
			 construction and family housing projectsThere is hereby appropriated, out of any
			 money in the Treasury not otherwise appropriated, for military construction,
			 family housing, and base realignment and closure functions administered by the
			 Department of Defense, for the fiscal year ending September 30, 2007, an amount
			 equal to the total amounts that were authorized to be appropriated for such
			 purposes for such fiscal year under the Military Construction Authorization Act
			 for Fiscal Year 2007 (division B of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364)). Amounts
			 appropriated under this section shall only be available to the extent amounts
			 have not previously been appropriated for such purposes.
		
	
		January 8, 2007
		Read the second time and placed on the
		  calendar
	
